IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-90,666-01


                            EX PARTE JOHN PALMER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 1985CR2282-W1 IN THE 144TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam. KELLER , P.J., dissented. YEARY , J., not participating.

                                           OPINION

        Applicant was convicted of indecency with a child and sentenced to ten years’ imprisonment.

He did not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        In a single ground, Applicant contends that he is actually innocent. Based on the record, the

trial court has determined that Applicant has established by clear and convincing evidence that he

is actually innocent.

        We agree. Relief is granted. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996);

Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002). The judgment in cause number
                                                                                                   2

1985CR2282 in the 144th District Court of Bexar County is set aside, and Applicant is remanded

to the custody of the Sheriff of Bexar County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within ten days from the date of this Court’s

mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 15, 2020
Do not publish